Citation Nr: 0400687	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, with symptoms including loss of sleep and stress.

2.  Entitlement to service connection for a cardiac disorder, 
including hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for scars of both legs.

5.  Entitlement to service connection for residuals of 
dislocated shoulders.

6.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from July 
1960 to July 1964.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the New Orleans, Louisiana Regional 
Office (RO) of the Department of Veterans Affairs (VA), that, 
in part, denied the appellant's claims of entitlement to 
service connection for a nervous disorder, a cardiac 
disorder, diabetes, leg scars, dislocated shoulders and a 
neck disorder.  The Board remanded the case to the RO for 
additional development in May 2003; the RO has now returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to psychiatric 
pathology that is etiologically linked to service.

3.  Service medical records contain no findings or diagnoses 
of any cardiac disorder or any diabetes, nor were any such 
disorders demonstrated until more than twenty years after the 
appellant's separation from active duty.

4.  The appellant's in-service injuries incurred in a car 
accident in October 1962 have not been shown to have resulted 
in any leg scars or any shoulder and/or neck pathology.

5.  There is no competent medical evidence of any nexus 
between the appellant's current cardiac disorders or his 
current diabetes and his active service; there is no 
competent medical evidence of any current psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
in service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. 
Reg. 67,792 (November 7, 2002).

2.  A cardiac disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 2002).

3.  Diabetes mellitus was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. 
Reg. 67,792 (November 7, 2002).

4.  Leg scars were not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§ 3.303 (2003) and 38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 
67,792 (November 7, 2002).

5.  Arthritis was not incurred in or aggravated in service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. § 3.303 (2003) and § 3.309; 67 Fed. Reg. 67,792 
(November 7, 2002).

6.  A shoulder disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 2002).

7.  A neck disorder was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.303 (2003) and 38 C.F.R. 
§§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection for psychiatric disorder, with 
symptoms including loss of sleep and stress is not warranted.  
The Board also finds that service connection for a cardiac 
disorder, including hypertension, for diabetes mellitus and 
for scars of both legs is not warranted.  Lastly, the Board 
finds that service connection for residuals of dislocated 
shoulders and for a neck disorder is not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In various written statements submitted by the appellant, he 
stated that he was stressed out and unable to sleep or relax 
because of diet pills given to him in service.  The appellant 
also stated that he has foot-long scars on both legs and that 
both of his shoulders were dislocated as a result of the in-
service accident.  The appellant reported that he had 
suffered a neck injury in the car accident.  The appellant 
also stated that he had been diagnosed with various cardiac 
problems in 1994; he blames these conditions on the diet 
pills he took in-service.  The appellant also contends that 
his current diabetes is due to the food he ate in service.

I.  Evidence.

Review of the appellant's service medical records reveals 
that the appellant underwent an entrance medical examination 
in July 1960; his blood pressure was 140/82 and there was a 
small scar on the anterior low right shoulder.  In December 
1960, the appellant underwent glucose tolerance testing; the 
results for the three-hour test were all within normal 
limits.  He was injured in a car accident in October 1962;  
he complained of pain in his right wrist, right shoulder and 
chest.  His right wrist was grossly swollen, but the rest of 
the physical examination was within normal limits.  
Radiographic examination of the shoulder revealed no 
fracture.  The appellant subsequently underwent physical 
examination for the Aero Club in May 1963; his urine was 
negative for glucose and his blood pressure readings were 
120/82, 114/76 and 128/78.  The appellant underwent a 
separation examination in June 1964; he reported complaints 
of headaches; eye problems; ear, nose and throat problems; 
colds; cramping in the legs; appendicitis; boils; car 
sickness; and frequent trouble sleeping.  He denied nervous 
trouble of any sort; depression or excessive worry; and sugar 
in his urine.  The examining physician noted that the 
appellant's insomnia was not documented and that his 
headaches were not documented.  On physical examination, the 
blood pressure reading was 128/88.  No glucose was 
demonstrated in his urine.  The appellant's lungs, chest, 
heart, vascular system, upper and lower extremities, head, 
face, neck and scalp, and spine were all noted to be normal.

Review of the appellant's VA treatment records reveals that 
he was seen for follow-up treatment for hypertension and 
diabetes mellitus in May 1993; his previous medical history 
indicated a diagnosis of hypertension in 1986, and a 
diagnosis of type II diabetes in 1990.  An outpatient 
treatment note dated in July 1995 indicates a history of 
anxiety and depression; the appellant was noted to state that 
he was not on any medications and that the depression was not 
a problem anymore.  In March 1996, it was noted that the 
appellant underwent an anterior cervical fusion after an auto 
accident in 1978.  An August 1996 orthopedics clinic note 
indicates that the appellant was being treated for a rotator 
cuff tear, degenerative joint disease of the 
acromioclavicular joint secondary to old separation and 
glenohumeral degenerative joint disease.  A December 1996 
note indicates that the appellant's atrial fibrillation was 
most likely secondary to noncompliance.  In January 1997, the 
appellant reported that he had had right shoulder pain since 
1962.  An April 1997 note indicates that the appellant tore 
his right knee meniscus in 1973; that he suffered a broken 
cervical spine in 1978; that he injured his back in November 
1994 in a fall down some stairs; and that he was casted in 
1962 for a right wrist fracture.  In August 1997, the 
appellant complained of insomnia.  In December 1997, calcific 
tendonitis was diagnosed in the right shoulder; the 
arthrogram was negative.  In May 1998, there was an 
assessment of likely fibromyalgia.  Cardiac testing performed 
in September 1998 revealed an AV block of unknown etiology.  
In October 1998, there was an assessment of anxiety.  A VA 
hospital report dated in May 1999 indicates that the 
appellant had suffered from diabetes type II for eight years; 
hypertension for 10 years; and afibrillation for three years.

II.  Analysis.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against a finding that any chronic acquired 
shoulder or neck disorder, including any arthritis, had its 
onset during the appellant's active service.  The Board is 
also of the opinion that the weight of the evidence is 
against a finding that any chronic acquired psychiatric 
disorder, or any cardiac disorder had its onset during the 
appellant's active service.  Finally, the Board is of the 
opinion that the weight of the evidence is against a finding 
that any leg scar or diabetes mellitus had its onset during 
the appellant's active service.

The appellant contends that he suffered from various 
conditions while in-service and that he now suffers from the 
same or related disorders.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The same is true of the appellant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for a right wrist fracture in 1962, and 
that this condition resolved without sequelae involving the 
heart, endocrine system, shoulder, legs or neck.  There is no 
medical evidence of record to establish that he suffered any 
residual of the October 1962 accident that affected his 
psyche, his heart, his endocrine system, his legs, his 
shoulder, or his neck.  There is no evidence of record that 
the appellant suffered from any one of these disorders to a 
compensable degree within one year of his separation from 
service.  The appellant's neck was fractured in a car 
accident in November 1978, and diabetes was not demonstrated 
until 1990 or 1991.  Hypertension was not diagnosed until 
1986, more than twenty years after the appellant's separation 
from service and atrial afibrillation was not shown until 
1996.  Also in 1996, shoulder problems, including arthritis, 
were diagnosed.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated cervical spine and 
shoulder disorders, including arthritis, cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, the Board is of 
the opinion that the claim for entitlement to service 
connection for a cervical spine disorder and a shoulder 
disorder must be denied.  The Board also notes that the 
evidence of record is not in equipoise on the question of 
whether the appellant's cardiac disorders and diabetes should 
be service connected.

With regard to the appellant's claims for a cardiac disorder, 
arthritis (of the shoulder or the neck) and a psychiatric 
disorder and diabetes, there is no medical evidence of record 
to establish that he complained of, or was treated for, any 
cardiac disorder, any arthritis of the neck or shoulders, or 
any psychiatric disorder or any diabetes while he was on 
active duty.  There is no medical evidence of record to 
demonstrate that the appellant suffered from any dislocated 
shoulder as a result of the October 1962 motor vehicle 
accident.  There is no evidence of record that the appellant 
suffered from any psychiatric disorder or any arthritis of 
the neck or shoulders or any endocrine disorder to a 
compensable degree within one year of his separation from 
service.  There is no medical evidence of record that 
demonstrates the current existence of any psychiatric 
disorder or the current existence of any scars on the legs 
from the 1962 accident.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the written statements of the appellant 
that he suffers from a psychiatric disorder, a cardiac 
disorder, arthritis of the neck and shoulders, diabetes, 
scars of the legs and neck and shoulder disorders that are 
each causally connected to his active service are not 
probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's six claimed 
disorders and his military service.  Moreover, it is not 
shown that any of his current disorders are proximately due 
to, the result of, or aggravated by service or by a service-
connected disease or injury.  In this regard it is noted that 
service medical records are negative for a diagnosis of neck 
or shoulder disorder or arthritis or any cardiac pathology; 
the service medical records do not document any leg scars or 
any diabetes or any psychiatric disorder.  There is no 
medical opinion of record etiologically relating any of the 
appellant's six claimed disorders to any in-service 
occurrence or event.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's six claimed 
conditions are not related to his active service.  While it 
is apparent that the appellant does suffer from neck and 
shoulder arthritis, as well as diabetes and cardiac 
disorders, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of any one of these 
conditions and service.  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current diagnosis of a 
psychiatric disorder or any findings of bilateral leg scars 
from the 1962 accident, the Board concludes that the 
appellant's claim for service connection for each such 
disorder is denied.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims of service 
connection for a psychiatric disorder, a cardiac disorder, 
diabetes, scars of both legs, residuals of dislocated 
shoulders and a neck disorder.  As such, the evidence is 
insufficient to support a grant of service connection for any 
one of these disorders.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's six service connection claims.  Since the 
preponderance of the evidence is against each of the six 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

III.  Veterans Claims Assistance Act.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
January 2001 Statement of the Case (SOC) and the July 2003 
Supplemental Statement of the Case (SSOC).  He was informed 
by the June 1998 rating decision that the medical evidence of 
record did not show that his current claimed conditions were 
related to service.  He was also informed of the lack of 
evidence of an in-service disease process and that the 
evidence did not show current claimed residuals of the 1962 
accident.  A June 2003 letter from the RO also informed him 
of the evidence needed for his claim, and of the assistance 
that VA would provide in developing that evidence.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the provisions of the VCAA in a letter sent by the RO 
in June 2003.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The June 2003 letter 
to the appellant did ask the appellant to submit the 
requested evidence within 30 days.  However, Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____) has changed that requirement. The Veterans Benefits 
Act of 2003 amended section 5103(b) to provide that the one-
year limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no problem with the notice given to the claimant in 
this case. 

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the six service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that any of these six issues 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for a psychiatric disorder, 
a cardiac disorder, diabetes mellitus, scars of both legs, 
residuals of dislocated shoulders and a neck disorder is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



